DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2021 has been entered.
Response to Amendment
Receipt and entry of the amendments to the drawings, the specification, and the claims filed on May 6, 2021 are hereby acknowledged.
Response to Arguments
In combination with the amendments filed therewith, applicant’s arguments, see Remarks, filed on May 6, 2021, with respect to the objections to the drawings and the rejections of the claims under 35 U.S.C. 112 as cited by the examiner in the previous Office action have been fully considered and are persuasive.  The aforementioned objections of the drawings and the aforementioned rejections of the claims have been withdrawn. 
Applicant’s Statement of Substance of the AFCP Interview has been considered and is considered acceptable by the examiner.
The new and replacement drawings (for Figures 3A and 3B) were received on May 6, 2021.  These drawings are acceptable.
Election/Restriction
Claims 2, 6, 7, and 9 through 18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to the nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 23, 2019.
Claim Objections
Claims 1 and 3 through 5 are objected to because of the following informalities:  the limitation “stop extending to” [claim 1, line 10] should be replaced with “stop extending at” for improved grammatical correctness and clarity.  Appropriate correction is required.
Allowable Subject Matter
Claims 1 and 3 through 5 would be allowable if rewritten or amended to overcome the objections due to informalities as set forth in this Office action. Any dependent claims will be rejoined as appropriate at allowance.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show nor reasonably suggest a temperature plate including all of the structural features as recited in base claim 1 of the instant application. 
Conclusion
This application is in condition for allowance except for the following formal matters: the objections to the claims as cited above in greater detail.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909.  The examiner can normally be reached on Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763